Exhibit EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (the “Agreement”) dated this 1st day of May, 2008 is made and entered into by and between CFS BANCORP, INC. (the “Corporation”), an Indiana corporation, and Thomas F. Prisby (the “Executive”), a resident of the State of Illinois, WITNESSETH: WHEREAS, the Executive is presently employed as an officer of the Corporation and Citizens Financial Bank (the “Bank”) (together, the “Employers”); WHEREAS, the Employers desire to be ensured of the Executive’s continued active participation in the business and senior management of the Employers, and the Executive desires to continue to actively participate in the business and senior management of the Employers; WHEREAS, the Corporation and the Bank desire to enter into separate agreements with the Executive with respect to his employment by each of the Employers; and WHEREAS, in order to induce the Executive to remain in the employ of the Employers and in consideration of the Executive’s agreeing to remain in the employ of the Employers, the parties desire to specify in this Agreement the employment arrangement between the Corporation and the Executive as well as certain restrictions, covenants, agreements and severance payments of the Corporation and/or the Executive. NOW THEREFORE, in consideration of the foregoing recitals, the mutual agreements herein contained, and upon the other terms and conditions hereinafter provided, the parties hereby agree as follows: 1) Definitions. The following words and terms shall have the meanings set forth below for the purposes of this Agreement: a) Average Annual Compensation.The Executive’s “Average Annual Compensation” for purposes of this Agreement shall be deemed to mean the average Base Salary, cash bonuses, vested amounts allocated to the Executive under the ESOP and the Corporation’s vested matching contributions made to the Executive’s account under the Corporation’s 401(k) plan for the three fiscal years preceding the Executive’s Date of Termination. b) Base Salary.“Base Salary” shall have the meaning set forth in Section 4(a) hereof. c) Bank Agreement.“Bank Agreement” means the employment agreement between the Bank and the Executive dated of even date herewith. d) Cause. Termination of the Executive’s employment for “Cause” shall mean termination by the Corporation because of any of the following by the Executive: i) any incompetence or intentional failure by the Executive in performing his services or carrying out his duties and responsibilities under this Agreement; or ii) any dishonesty, fraud, theft or embezzlement by the Executive; or iii) any willful misconduct or breach of fiduciary duty involving personal profit by the Executive; or iv) any willful or knowing violation by the Executive of any law, statute, rule, regulation or government requirement (other than traffic violations or similar offenses) or any final cease and desist order; or v) any material and intentional noncompliance by the Executive with any provision of any employee handbook, code of conduct or ethics, corporate governance guidelines or any rule, policy or procedure of either of the Employers as are currently in effect or as may hereafter be in effect from time to time; or vi) any material breach by the Executive of any provision of this Agreement; or vii) any termination of the Executive’s employment with the Bank. e) Change in Control.“Change in Control” means the occurrence of any of the following relating to the Corporation:(i) an event that would be required to be reported in response to Item 5.01 of Form 8-K or Item 6(e) of Schedule 14A of Regulation 14A pursuant to the Securities and Exchange Act of 1934 Act, as amended (“1934 Act”), or any successor thereto, whether or not any class of securities of the Corporation is registered under the 1934 Act; (ii) any “person” is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of securities of the Corporation representing 20% or more of the combined voting power of the Corporation’s then outstanding securities; or (iii) during any period of thirty-six consecutive months, individuals who at the beginning of such period constitute the Board of Directors of the Corporation cease for any reason to constitute at least a majority thereof unless the election, or the nomination for election by stockholders, of each new director was approved by a vote of at least two-thirds of the directors then still in office who were directors at the beginning of the period and, in such case, each new director so approved will be considered for purposes of this section to have been a director at the beginning of such period. i) For purposes of the definition of “Change in Control,” a Person or group of Persons does not include the CFS Bancorp, Inc. Employee Stock Ownership Plan Trust which forms a part of the CFS Bancorp, Inc. Employee Stock Ownership Plan (the “ESOP”), or any other employee benefit plan, subsidiary or affiliate of the Corporation, and the outstanding shares of common stock of the Corporation, on a fully diluted basis, include all shares owned by the ESOP, whether allocated or unallocated to the accounts of participants thereunder. ii) For purposes of this Agreement (including without limitation the definition of “Change in Control”), the term “Person” means any natural person, proprietorship, partnership, 2 corporation, limited liability company, organization, firm, business, joint venture, association, trust or other entity and any government agency, body or authority. f) Code. “Code” shall mean the Internal Revenue Code of 1986, as amended. g) Date of Termination.“Date of Termination” shall mean (i) if the Executive’s employment is terminated for Cause or for Disability, the date specified in the Notice of Termination, (ii) if the Executive’s employment is terminated for any other reason (except in the case of death), the date on which a Notice of Termination is given or as specified in such Notice, and (iii) if the Executive dies during his employment hereunder, the date of his death. h) Disability.Termination by the Corporation of the Executive’s employment based on “Disability” shall mean termination because of any physical or mental impairment, incapacity or condition which qualifies the Executive for disability benefits under the applicable long-term disability plan or policy maintained by the Employers or any subsidiary or, if no such plan or policy applies, which would qualify the Executive for disability benefits under the Federal Social Security System. i) Good Reason.Termination by the Executive of the Executive’s employment for “Good Reason” shall mean termination by the Executive within two years following a Change in Control of the Corporation based on: (i) Without the Executive’s express written consent, the failure to elect or to re-elect or to appoint or to re-appoint the Executive to the offices of Chairman and Chief Executive Officer of the Employers or a material adverse change made by the Employers in the Executive’s functions, duties or responsibilities as Chairman and Chief Executive Officer of the Employers as such functions, duties or responsibilities exist immediately prior to the effective time of the Change in Control; (ii) Without the Executive’s express written consent, a reduction by either of the Employers in the Executive’s Base Salary as the same may be increased from time to time or, except to the extent permitted by Section 4(b) hereof, a reduction in the package of employee benefits provided to the Executive taken as a whole; (iii) The principal executive office of the Bank is relocated more than 50 miles from Munster, Indiana or, without the Executive’s express written consent, either of the Employers require the Executive to be based anywhere other than where the Bank’s principal executive office is located or has been relocated as provided above, except for required travel on business of the Employers; (iv) Any purported termination of the Executive’s employment for Disability or Retirement which is not effected pursuant to a Notice of Termination satisfying the requirements of paragraph (l) below; or (v) The failure by the Corporation to obtain the assumption of and agreement to perform this Agreement by any successor. 3 The Executive must notify the Corporation in writing within ninety (90) days of the initial existence of the circumstances giving rise to a termination of the Executive’s employment hereunder for Good Reason.The Corporation shall then have thirty (30) days following the effectiveness of such notice during which it may cure such circumstances and, if so cured, shall not be required to make any severance payments pursuant to Section 6(d) hereof. j) IRS. “IRS” shall mean the Internal Revenue Service. k) Key Employee.“Key Employee” means an employee who is: i)An officer of the
